 

Exhibit 10.2

CUMMINGS PROPERTIES, LLC

STANDARD FORM

COMMERCIAL LEASE03030131-AFA

In consideration of the covenants herein contained, Cummings Properties, LLC
(“LESSOR”), does hereby lease to AdvanDx, Inc. (a DE corp.), 222 Partridge Lane,
Concord, MA 01742 (“LESSEE”), the following described premises (“the leased
premises”): approximately 1,426 square feet (including 14.7% common area) at
25-K Olympia Avenue, Suite 600, Woburn, MA 01801, TO HAVE AND HOLD the leased
premises for a term of two (2) years commencing at noon on April 1, 2003 and
ending at noon on March 30, 2005 unless sooner terminated as herein provided.
LESSOR and LESSEE now covenant and agree that the following terms and conditions
shall govern this lease during the term hereof and for such further time as
LESSEE shall hold the leased premises or any portion thereof.

1.RENT. LESSEE shall pay to LESSOR base rent at the rate of thirty two thousand
seven hundred ninety eight (32,798) U.S. dollars per year, drawn on a U.S. bank,
payable in advance in monthly installments of $2,733.16 on the first day in each
calendar month. The first monthly payment, plus an appropriate fraction of a
monthly payment for any portion of a month at the commencement of the lease
term, shall be made upon LESSEE’s execution of this lease. All payments shall be
made to LESSOR or agent at 200 West Cummings Park, Woburn, Massachusetts 01801,
or at such other place as LESSOR shall from time to time in writing designate.
If the “Cost of Living” has increased as shown by the Consumer Price Index
(Boston, Massachusetts, all items, all urban consumers), U.S. Bureau of Labor
Statistics, the amount of base rent due during each calendar year of this lease
and any extensions thereof shall be annually adjusted in proportion to any
increase in the Index. All such adjustments shall take place with the rent due
on January 1 of each year during the lease term. The base month from which to
determine the amount of each increase in the Index shall be January 2003 which
figure shall be compared with the figure for November 2003 and each November
thereafter to determine the percentage increase (if any) in the base rent to be
paid during the following calendar year. In the event the Consumer Price Index
as presently computed is discontinued as a measure of “Cost of Living” changes,
any adjustment shall then be made on the basis of a comparable index then in
general use.

2.SECURITY DEPOSIT. LESSEE shall pay to LESSOR a security deposit in the amount
of eight thousand (8,000) U.S. dollars upon the execution of this lease by
LESSEE, which shall be held as security for LESSEE’s performance as herein
provided and refunded to LESSEE without interest at the end of this lease,
subject to LESSEE’s satisfactory compliance with the conditions hereof. LESSEE
may not apply the security deposit to any payment due under the lease. In the
event of any default or breach of this Lease by LESSEE, however, LESSOR may
elect to apply the security deposit first to any unamortized improvements
completed for LESSEE’s occupancy, then to offset any outstanding invoice or
other payment due to LESSOR, and then to outstanding rent. If all or any portion
of the security deposit is applied to cure a default or breach during the term
of the lease, LESSEE shall restore said deposit forthwith. LESSEE’s failure to
remit the full security deposit or any portion thereof or to restore said
deposit when due shall constitute a substantial lease default. Until such time
as LESSEE pays the security deposit and first month’s rent, LESSOR may declare
this lease null and void for failure of consideration.

3.USE OF PREMISES. LESSEE shall use the leased premises only for the purpose of
executive and administrative offices and laboratory space.

4.ADDITIONAL RENT. LESSEE shall pay to LESSOR as additional rent a proportionate
share (based on square footage leased by LESSEE as compared with the total
leaseable square footage of the building or

 

--------------------------------------------------------------------------------

 

buildings of which the leased premises are a part (hereinafter called the
building)) of any increase in the real estate taxes levied against the land and
building, whether such increase is caused by an increase in the tax rate or the
assessment on the property, or a change in the method of determining real estate
taxes. LESSEE shall make payment within 10 days after receipt of any invoice
from LESSOR, and any additional rent shall be prorated should the lease
terminate before the end of any tax year. The base from which to determine the
amount of any increase in taxes shall be the rate and the assessment in effect
as of July 1, 2002.

5.UTILITIES. LESSOR shall provide equipment per LESSOR’s building standard
specifications to heat the leased premises in season and to cool all office
areas between May 1 and November 1. LESSEE shall pay all charges for utilities
used on the leased premises, including electricity, gas, oil, water and sewer,
and shall use whichever utility service provider LESSOR shall designate from
time to time. LESSEE shall pay the utility provider or LESSOR, as applicable,
for all such utility charges as determined by separate meters serving the leased
premises and/or as a proportionate share of the utility charges for the building
if not separately metered. LESSEE shall also pay LESSOR a proportionate share of
any other fees and charges relating in any way to utility use at the building.

6.COMPLIANCE WITH LAWS. LESSEE acknowledges that no trade, occupation, activity
or work shall be conducted in the leased premises or use made thereof which may
be unlawful, improper, noisy, offensive, or contrary to any applicable statute,
regulation, ordinance or bylaw. LESSEE shall keep all employees working in the
leased premises covered by Worker’s Compensation Insurance and shall obtain any
licenses and permits necessary for LESSEE’s use and occupancy. LESSEE shall be
responsible for causing the leased premises and any alterations by LESSEE
allowed hereunder to be in full compliance with any applicable statute,
regulation, ordinance or bylaw.

7.FIRE, CASUALTY, EMINENT DOMAIN. Should a substantial portion of the leased
premises, or of the property of which they are a part, be substantially damaged
by fire or other casualty, or be taken by eminent domain, LESSOR may elect to
terminate this lease. When such fire, casualty, or taking renders the leased
premises substantially unsuitable for their intended use, a proportionate
abatement of rent shall be made, and LESSEE may elect to terminate this lease
if: (a) LESSOR fails to give written notice within 30 days of its intention to
restore the leased premises; or (b) LESSOR fails to restore the leased premises
to a condition substantially suitable for their intended use within 90 days of
said fire, casualty or taking. LESSOR reserves all rights for damages or injury
to the leased premises for any taking by eminent domain, except for damage to
LESSEE’s property or equipment.

8.FIRE INSURANCE. LESSEE shall not permit any use of the leased premises which
will adversely affect or make voidable any insurance on the property of which
the leased premises are a part, or on the contents of said property, or which
shall be contrary to any law, regulation or recommendation from time to time
made by the Insurance Services Office (or successor organization), state fire
prevention agency, local fire department, LESSOR’s insurer, or any similar
entity. LESSEE shall on demand reimburse LESSOR and all other tenants all extra
insurance premiums caused by LESSEE’s use of the leased premises. LESSEE shall
not vacate the leased premises or permit same to be unoccupied other than during
LESSEE’s customary non-business days or hours, or cause or allow the utilities
serving the leased premises to be terminated.

9.SIGNS. LESSEE, at LESSEE’s expense, shall erect promptly upon commencement of
this lease, and then maintain signage for the leased premises in accordance with
building standards for style, size, location, etc. now or hereafter made by
LESSOR. LESSEE shall obtain the prior written consent of LESSOR before erecting
any sign on the leased premises, which consent shall include approval as to
size, wording, design and location. LESSOR may at LESSEE’s expense remove and
dispose of any sign not approved, erected, maintained or displayed in
conformance with this lease.

10.MAINTENANCE OF PREMISES. LESSOR will be responsible for all structural
maintenance of the leased premises and for the normal day time maintenance of
all space heating and cooling equipment,

2

--------------------------------------------------------------------------------

 

sprinklers, doors, locks, plumbing, and electrical wiring, but specifically
excluding damage caused by the careless, malicious, willful, or negligent acts
of LESSEE or others, and chemical, corrosion, or water damage from any source.
LESSEE agrees to maintain at its expense all other aspects of the leased
premises in the same condition as they are at the commencement of the term or as
they may be put in with LESSOR’s written consent during the term of this lease,
normal wear and tear only excepted, and whenever necessary, to replace light
bulbs and glass, acknowledging that the leased premises are now in good order
and the light bulbs and glass whole. LESSEE shall at all times properly control
and vent all solvents, degreasers, radioactive materials, smoke, odors, and any
other materials that may be harmful, and shall not cause the area surrounding
the leased premises or any other common area as defined below to be in anything
other than a neat and clean condition, depositing all waste in appropriate
receptacles. LESSEE shall be solely responsible for any damage to plumbing
equipment, sanitary lines, or any other portion of the building which results
from the discharge or use of any substance by LESSEE. LESSEE shall not permit
the leased premises to be overloaded, damaged, stripped or defaced, nor suffer
any waste, and will not keep animals within the leased premises. If the leased
premises include any wooden mezzanine type space, the floor capacity of such
space is suitable only for office use, light storage or assembly work. LESSEE
will protect any carpet with plastic or Masonite chair pads under any rolling
chairs. Unless heat is provided at LESSOR’s expense, LESSEE shall maintain
sufficient heat to prevent freezing of pipes or other damage. Any increase in
air conditioning equipment or electrical capacity, or any installation or
maintenance of any “non-building standard” leasehold improvements or equipment
which is necessitated by some specific aspect of LESSEE’s use of the leased
premises, whether installed by LESSOR, LESSEE or a prior occupant, shall be
LESSEE’s sole responsibility, at LESSEE’s expense, and subject to LESSOR’s prior
written consent. All maintenance provided by LESSOR shall be during LESSOR’s
normal business hours.

11.ASSIGNMENT OR SUBLEASING. LESSEE shall not assign this lease or sublet or
allow any other entity or individual to occupy the whole or any part of the
leased premises without LESSOR’s prior written consent in each and every
instance. In no case may LESSEE assign this lease or sublet the leased premises
to any other current or prospective tenant of LESSOR, or any affiliate of such
current or prospective tenant. As a condition to any assignment or subletting,
an additional security deposit shall be paid to and held by LESSOR. In the event
LESSEE notifies LESSOR in writing of its desire to assign or sublet the leased
premises, LESSOR shall have the option to terminate this lease, at an effective
date to be determined by LESSOR, upon written notice to LESSEE. Notwithstanding
LESSOR’s consent to any assignment or subleasing, LESSEE and GUARANTOR shall
remain liable to LESSOR for the payment of all rent and for the full performance
of all covenants and conditions of this lease.

12.ALTERATIONS. LESSEE shall not make structural alterations or additions of any
kind to the leased premises, but may make nonstructural alterations with
LESSOR’s prior written consent. All such allowed alterations shall be at
LESSEE’s expense and shall conform with LESSOR’s construction specifications. If
LESSOR or its agent provides any services or maintenance for LESSEE in
connection with such alterations or otherwise under this lease, including any
maintenance or repairs LESSEE is required but has failed to do, LESSEE will
promptly pay any just invoice. LESSEE shall obtain a lien waiver from any
contractor it employs prior to commencement of any work. LESSEE shall not permit
any mechanics’ liens, or similar liens, to remain upon the leased premises in
connection with work of any character performed or claimed to have been
performed at the direction of LESSEE and shall cause any such lien to be
released or removed forthwith without cost to LESSOR. Any alterations or
additions shall become part of the leased premises and the property of LESSOR.
Any alterations completed by LESSOR or LESSEE shall be LESSOR’s building
standard unless noted otherwise. LESSOR shall have the right at any time to make
additions to the building, change the arrangement of parking areas, stairs, or
walkways, or otherwise alter common areas or the exterior of the building.

13.LESSOR’S ACCESS. LESSOR and its agents and designees may at any reasonable
time enter to view the leased premises; to show the leased premises to others;
to make repairs and alterations as LESSOR or its

3

--------------------------------------------------------------------------------

 

designee should elect to do for the leased premises, the common areas, or any
other portions of the building; and without creating any obligation or liability
for LESSOR, to make repairs which LESSEE is required but has failed to do.

14.SNOW REMOVAL. The plowing of snow from all roadways and unobstructed parking
areas shall be at the sole expense of LESSOR. The control of snow and ice on all
walkways, steps and loading areas serving the leased premises and all other
areas not readily accessible to plows shall be the sole responsibility of
LESSEE.* Notwithstanding the foregoing, however, LESSEE shall hold LESSOR and
OWNER harmless from any and all claims by LESSEE’s employees, agents, callers or
invitees for damage or personal injury resulting in any way from snow or ice on
any area serving the leased premises.

*LESSOR

15.ACCESS AND PARKING. Unless otherwise provided herein, LESSEE shall have the
right without additional charge to use parking facilities provided for the
leased premises in common with others entitled to the use thereof. Said parking
areas plus any stairs, corridors, walkways, elevators or other common areas
(herein collectively called the common areas) shall in all cases be considered a
part of the leased premises when they are used by LESSEE or LESSEE’s employees,
agents, callers or invitees. LESSEE will not obstruct in any manner any portion
of the building or the walkways or approaches to the building. No unattended
parking will be permitted between 7:00 PM and 7:00 AM without LESSOR’s prior
written approval, and from November 15 through April 15 annually, such parking
shall be permitted only in those areas designated for assigned overnight
parking. Unregistered or disabled vehicles, or storage trailers of any type, may
not be parked at any time. LESSOR may tow, at LESSEE’s sole risk and expense,
any misparked vehicle belonging to LESSEE or LESSEE’s employees, agents, callers
or invitees, at any time. LESSOR does not provide and shall not be responsible
for providing any security services.

16.LIABILITY. LESSEE shall be solely responsible as between LESSOR and LESSEE
for deaths or personal injuries to all persons whomsoever occurring in or on the
leased premises (including any common areas that are considered part of the
leased premises hereunder) from whatever cause arising, and damage to property,
including damage by fire or other casualty, to whomsoever belonging, arising out
of the use, control, condition or occupation of the leased premises by LESSEE;
and LESSEE agrees to indemnify and save harmless LESSOR and OWNER from any and
all liability, including but not limited to costs, expenses, damages, causes of
action, claims, judgments and attorney’s fees caused by or in any way growing
out of any matters aforesaid, except for death, personal injuries or property
damage directly resulting from the sole negligence of LESSOR.

17.INSURANCE. LESSEE will secure and carry at its own expense a commercial
general liability policy insuring LESSEE, LESSOR and OWNER against any claims
based on bodily injury (including death) or property damage arising out of the
condition of the leased premises (including any common areas that are considered
part of the leased premises hereunder) or their use by LESSEE, including damage
by fire or other casualty, such policy to insure LESSEE, LESSOR and OWNER
against any claim up to $1,000,000 in the case of any one accident involving
bodily injury (including death), and $1,000,000 against any claim for damage to
property. This insurance shall be primary to and not contributory with any
insurance carried by LESSOR, whose insurance shall be considered excess. LESSOR
and OWNER shall be included in each such policy as additional insureds using ISO
Form CG 20 26 11 85 or some other form approved by LESSOR, and each such policy
shall be written by or with a company or companies satisfactory to LESSOR. Prior
to occupancy, LESSEE shall deliver to LESSOR certificates and any applicable
riders or endorsements showing that such insurance is in force, and thereafter
will provide renewal certificates at least 15 days prior to the expiration of
any such policies. All such insurance certificates shall provide that such
policies shall not be cancelled without at least 10 days prior written notice to
each insured. In the event LESSEE fails to provide or maintain such insurance at
any time during the term of this lease, LESSOR may elect to contract for such
insurance at LESSEE’s expense.

4

--------------------------------------------------------------------------------

 

18.BROKERAGE. LESSEE warrants and represents to LESSOR that LESSEE has dealt
with no broker or third person with respect to this lease, and LESSEE agrees to
indemnify LESSOR against any brokerage claims arising by virtue of this lease.
LESSOR warrants and represents to LESSEE that LESSOR has employed no exclusive
broker or agent in connection with the letting of the leased premises. In the
event either party elects to employ a broker or third person on its behalf for
any extension, renewal, or expansion of this lease, any fees or commissions
shall be the sole responsibility of the party engaging such broker or third
person.

19.SUBORDINATION. This lease shall be subject and subordinate to any and all
mortgages and other instruments in the nature of a mortgage, now or at any time
hereafter, and LESSEE shall, when requested, promptly execute and deliver such
written instruments as shall be necessary to show the subordination of this
lease to said mortgages or other such instruments in the nature of a mortgage.

20.DEFAULT AND ACCELERATION OF RENT. In the event that: (a) any assignment for
the benefit of creditors, trust mortgage, receivership or other insolvency
proceeding shall be made or instituted with respect to LESSEE or LESSEE’s
property; (b) LESSEE shall default in the observance or performance of any of
LESSEE’s covenants, agreements, or obligations hereunder, and such default shall
not be corrected within 10 days after written notice thereof; or (c) LESSEE
vacates the leased premises, then LESSOR shall have the right thereafter, while
such default continues and without demand or further notice, to re-enter and
take possession of the leased premises, to declare the term of this lease ended,
and to remove LESSEE’s effects, without being guilty of any manner of trespass
or conversion, and without prejudice to any remedies which might be otherwise
used for arrears of rent or other default or breach of the lease. If LESSEE
shall default in the payment of the security deposit, rent, taxes, or
substantial invoice from LESSOR or LESSOR’s agent for goods and/or services or
other sum herein specified, and such default shall continue for 10 days after
written notice thereof, and, because both parties agree that nonpayment of said
sums when due is a substantial breach of the lease, and, because the payment of
rent in monthly installments is for the sole benefit and convenience of LESSEE,
then, in addition to any other remedies, the entire balance of rent due
hereunder shall become immediately due and payable as liquidated damages.
LESSOR, without being under any obligation to do so and without thereby waiving
any default, may remedy same for the account and at the expense of LESSEE. If
LESSOR pays or incurs any obligations for the payment of money in connection
therewith, such sums paid or obligations incurred, plus interest and costs,
shall be paid to LESSOR by LESSEE as additional rent. Any sums received by
LESSOR from or on behalf of LESSEE at any time shall be applied first to any
unamortized improvements completed for LESSEE’s occupancy, then to offset any
outstanding invoice or other payment due to LESSOR, and then to outstanding
rent. If any rent or other payment is not received by LESSOR within five days
after such payment is due, then LESSEE shall pay LESSOR a late charge equal to
one percent of such overdue payment or $35, whichever is greater. LESSEE shall
also pay LESSOR interest at the rate of 18 percent per annum on any payment from
LESSEE to LESSOR which is past due.

21.NOTICE. Any notice from LESSOR to LESSEE relating to the leased premises or
to the occupancy thereof shall be deemed duly served when left at the leased
premises, or served by constable, or sent to the leased premises or to the last
address designated by notice in accordance with this section, by certified or
registered mail, return receipt requested, postage prepaid, or by recognized
courier service with a receipt therefor, addressed to LESSEE. Any notice from
LESSEE to LESSOR relating to the leased premises or to the occupancy thereof
shall be deemed duly served when served by constable, or delivered to LESSOR by
certified or registered mail, return receipt requested, postage prepaid, or by
recognized courier service with a receipt therefor, addressed to LESSOR at 200
West Cummings Park, Woburn, MA 01801 or at LESSOR’s last designated address. No
oral notice or representation shall have any force or effect. Time is of the
essence in the service of any notice.

22.OCCUPANCY. In the event that LESSEE takes possession of the leased premises
prior to the start of the lease term, LESSEE will perform and observe all of its
covenants from the date upon which it takes possession. LESSEE shall not remove
LESSEE’s goods or property from the leased premises other than in the ordinary
and

5

--------------------------------------------------------------------------------

 

usual course of business, without having first paid LESSOR all rent which may
become due during the entire term of this lease. LESSOR may require LESSEE to
relocate to another similar facility upon prior written notice to LESSEE and on
terms comparable to those herein. In the event that LESSEE continues to occupy
or control all or any part of the leased premises after the termination of this
lease without the written permission of LESSOR, LESSEE shall be liable to LESSOR
for any and all loss, damages or expenses incurred by LESSOR, and all other
terms of this lease shall continue to apply, except that use and occupancy
payments shall be due in full monthly installments at a rate which shall be two
times the greater of the monthly rent due under this lease immediately prior to
termination or LESSOR’s then current published rent for the leased premises, it
being understood that such extended occupancy is a tenancy at sufferance, solely
for the benefit and convenience of LESSEE and is of greater rental value.
LESSEE’s control or occupancy of all or any part of the leased premises beyond
noon on the last day of any monthly rental period shall constitute LESSEE’s
occupancy for an entire additional month, and increased payment as provided in
this section shall be due and payable immediately in advance. LESSOR’s
acceptance of any payments from LESSEE during such extended occupancy shall not
alter LESSEE’s status as a tenant at sufferance.

23.FIRE PREVENTION. LESSEE agrees to use every reasonable precaution against
fire, and agrees to provide and maintain approved, labeled fire extinguishers,
emergency lighting equipment, and exit signs, and complete any other
modifications within the leased premises as required or recommended by the
Insurance Services Office (or successor organization), OSHA, the local fire
department, LESSOR’s insurer or any similar entity.

24.OUTSIDE AREA. Any goods, equipment, or things of an type or description held
or stored in any common area without LESSOR’s prior written consent shall be
deemed abandoned and may be removed by LESSOR at LESSEE’s expense without
notice. LESSEE shall maintain a building standard size dumpster in a location
approved by LESSOR, which dumpster shall be provided and serviced at LESSEE’s
expense by whichever disposal firm LESSOR may designate from time to time.
Alternatively, if a shared dumpster or compactor is provided by LESSOR, LESSEE
shall pay the disposal firm or LESSOR, as applicable, LESSEE’s proportionate
share of any costs associated therewith.

25.ENVIRONMENT. LESSEE will so conduct and operate the leased premises as not to
interfere in any way with the use and enjoyment of other portions of the same or
neighboring buildings by others by reason of odors, smoke, exhaust, smells,
noise, pets, accumulation of garbage or trash, vermin or other pests, or
otherwise, and will at its expense employ a professional pest control service if
determined necessary by LESSOR. LESSEE agrees to maintain efficient and
effective devices for preventing damage to plumbing and heating equipment from
solvents, degreasers, cutting oils, propellants, acids, etc. which may be
present at the leased premises. No hazardous materials or wastes shall be
stored, disposed of, or allowed to remain at the leased premises at any time,
and LESSEE shall be solely responsible for any and all corrosion or other damage
in any way associated with the use, storage and/or disposal of same by LESSEE.

26.RESPONSIBILITY. Neither LESSOR nor OWNER shall be held liable to anyone for
loss or damage caused in any way by the use, leakage, seepage, flooding or
escape of water in any form or from any source, or for the interruption or
cessation of any service rendered customarily to the leased premises or building
or agreed to by the terms of this lease, or due to any accident, the making of
repairs, alterations or improvements, labor difficulties, weather conditions,
mechanical breakdowns, trouble or scarcity in obtaining fuel, electricity,
service or supplies from the sources from which they are usually obtained for
the building, or due to any change in any utility or service provider, or any
cause beyond LESSOR’s immediate control.

27.SURRENDER. On or before the termination of this lease, LESSEE shall remove
all of LESSEE’s goods and effects from the leased premises. LESSEE shall deliver
to LESSOR the leased premises and all keys and locks thereto, all fixtures and
equipment connected therewith, and all alterations, additions and improvements
made to or upon the leased premises, whether completed by LESSEE, LESSOR or
others, including but not

6

--------------------------------------------------------------------------------

 

limited to any offices, partitions, window blinds, floor coverings (including
computer floors), plumbing and plumbing fixtures, air conditioning equipment and
ductwork of any type, exhaust fans or heaters, water coolers, burglar alarms,
telephone wiring, telephone equipment, air or gas distribution piping,
compressors, overhead cranes, hoists, trolleys or conveyors, counters, shelving
or signs attached to walls or floors, and all electrical work, including but not
limited to lighting fixtures of any type, wiring, conduit, EMT, transformers,
distribution panels, bus ducts, raceways, outlets and disconnects, and
furnishings and equipment which have been bolted, welded, nailed, screwed, glued
or otherwise attached to any wall, floor, ceiling, roof, pavement or ground, or
which have been directly wired to any portion of the electrical system or which
have been plumbed to the water supply, drainage or venting systems serving the
leased premises. LESSEE shall deliver the leased premises fully sanitized from
any chemicals or other contaminants, broom clean, and in at least the same
condition as they were at the commencement of this lease or any prior lease
between the parties for the leased premises, or as they were modified during
said term with LESSOR’s written consent, reasonable wear and tear only excepted.
Any of LESSEE’s property that remains in the leased premises upon termination of
the lease shall be deemed abandoned and shall be disposed of as LESSOR sees fit,
with no liability to LESSEE for loss or damage thereto, and at the sole risk of
LESSEE. LESSOR may remove and store any such property at LESSEE’s expense;
retain same under LESSOR’s control; sell same at public or private sale (without
notice) and apply the net proceeds of such sale to the payment of any sum due
hereunder; or destroy same. In no case shall the leased premises be deemed
surrendered to LESSOR until the termination date provided herein or such other
date as may be specified in a written agreement between the parties,
notwithstanding the delivery of any keys to LESSOR.

28.GENERAL. (a) The invalidity or unenforceability of any provision of this
lease shall not affect or render invalid or unenforceable any other provision
hereof.  (b) The obligations of this lease shall run with the land, and this
lease shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and assigns, except that LESSOR and OWNER shall be
liable for obligations occurring only while lessor or owner of the leased
premises. (c) Any action or proceeding arising out of the subject matter of this
lease shall be brought by LESSEE within one year after the cause of action has
occurred and only in a court within the commonwealth of Massachusetts. (d) If
LESSOR is acting under or as agent for any trust or corporation, the obligations
of LESSOR shall be binding upon the trust or corporation, but not upon any
trustee, officer, director, shareholder, or beneficiary of the trust or
corporation individually. (e) If LESSOR is not the owner (OWNER) of the leased
premises, LESSOR represents that OWNER has agreed to be bound by the terms of
this lease unless LESSEE is in default hereof. (f) This lease is made and
delivered in the commonwealth of Massachusetts, and shall be interpreted,
construed, and enforced in accordance with the laws thereof. (g) This lease was
the result of negotiations between parties of equal bargaining strength, and
when executed by both parties shall constitute the entire agreement between the
parties, superseding all prior oral and written agreements, representations,
statements and negotiations relating in any way to the subject matter herein.
This lease may not be extended or amended except by written agreement signed by
both parties or as otherwise provided herein, and no other subsequent oral or
written representation shall have any effect hereon. (h) Notwithstanding any
other statements herein, LESSOR makes no warranty, express or implied,
concerning the suitability of the leased premises for LESSEE’s intended use.
(i) LESSEE agrees that if LESSOR does not deliver possession of the leased
premises as herein provided for any reason, LESSOR shall not be liable for any
damages to LESSEE for such failure, but LESSOR agrees to use reasonable efforts
to deliver possession to LESSEE at the earliest possible date. A proportionate
abatement of rent, excluding the cost of any amortized improvements to the
leased premises, for such time as LESSEE may be deprived of possession of the
leased premises, except where a delay in delivery is caused in any way by
LESSEE, shall be LESSEE’s sole remedy. (j) Neither the submission of this lease
form or any amendment hereof, nor the prospective acceptance of the security
deposit and/or rent shall constitute a reservation of or option for the leased
premises, or an offer to lease, it being expressly understood and agreed that
neither this lease nor any amendment shall bind either party in any manner
whatsoever unless and until it has been executed by both parties. (k) LESSEE
shall not be entitled to exercise any option or receive LESSOR’s consent as
provided for herein if LESSEE is at that time in default of any terms or
conditions hereof. (l) Except as otherwise provided herein, neither LESSOR, nor
OWNER, nor LESSEE shall be liable for any special, incidental, indirect or
consequential damages, including

7

--------------------------------------------------------------------------------

 

but not limited to lost profits or loss of business, arising out of or in any
manner connected with performance or nonperformance under this lease, even if
any party has knowledge of the possibility of such damages. (m) The headings in
this lease are for convenience only and shall not be considered part of the
terms hereof. (n) No restriction, condition or other endorsement by LESSEE on
any check, nor LESSOR’s deposit of any full or partial payment, shall bind
LESSOR in any way or limit LESSOR’s rights under this lease. (o) LESSOR, LESSEE,
OWNER and GUARANTOR hereby waive any and all rights to a jury trial in any
proceeding in any way arising out of this lease. (p) LESSEE shall pay LESSOR for
legal and administrative expenses incurred by LESSOR in connection with any
consent requested by LESSEE or in enforcing any or all obligations of LESSEE
under this lease. (q) LESSEE will conform to all rules and regulations now or
hereafter made by LESSOR for parking, for the care, use, or alteration of the
building, its facilities and approaches and for the administration of this
lease, and will not permit any employee or visitor to violate this or any other
covenant or obligation of LESSEE. (r) See attached Rider to Lease for additional
provisions.

29.SECURITY AGREEMENT. LESSEE hereby grants LESSOR continuing interest in all
existing or hereafter acquired property of LESSEE in any of LESSOR’s buildings
to secure the payment of rent, the cost of leasehold improvements, and the
performance of any other obligations of LESSEE under this lease or any
subsequent lease between the parties. This provision shall survive termination
of this lease, and shall not negate or replace any continuing security interest
of LESSOR under any prior lease between the parties. Default in the payment or
performance of any of LESSEE’s obligations under this lease or any subsequent
lease shall be a default under this security agreement, and shall entitle LESSOR
to immediately exercise all of the rights and remedies of a secured party under
the Uniform Commercial Code. LESSEE agrees to execute a UCC-1 Financing
Statement and any other financing agreement as requested by LESSOR in connection
with this security interest.

30.WAIVERS, ETC. No consent or waiver, express or implied, by LESSOR to or of
any breach of any covenant, condition or duty of LESSEE shall be construed as a
consent or waiver to or of any other breach of the same or any other covenant,
condition or duty. If LESSEE is several persons, several corporations or a
partnership, LESSEE’s obligations are joint or partnership and also several.
Unless repugnant to the context, “LESSOR” and “LESSEE” mean the person or
persons, natural or corporate, named above as LESSOR and as LESSEE respectively,
and their respective heirs, executors, administrators, successors and assigns.

31.AUTOMATIC FIVE-YEAR EXTENSIONS. This lease including all terms, conditions,
escalations, etc. shall be automatically extended for additional successive
periods of five years each unless LESSOR or LESSEE shall [can’t read the text]
other party’s option not to so extend the lease. The time for serving such
written notice shall be not more than 12 months or less than six months prior to
the expiration of the then current lease period. Time is of the essence.

 

PARAGRAPH 31 DOES NOT APPLY

 

IN WITNESS WHEREOF, LESSOR and LESSEE have hereunto set their hands and common
seals, intending to be legally bound hereby this __9_ day of ____April, 2003.

 

LESSOR: CUMMINGS PROPERTIES, LLC

 

LESSEE: ADVANDX, INC.

 

 

 

 

 

By:

illegible signature

 

By:

/s/ Henrik Stender

 

Duly Authorized

 

 

Duly Authorized

 

 

 

 

 

 

 

Print Name:

Henrik Stender

 

REV. 04/02

8

--------------------------------------------------------------------------------

 

GUARANTY

IN CONSIDERATION of Cummings Properties, LLC making this lease with LESSEE at
the request of the undersigned (GUARANTOR) and in reliance on this guaranty,
GUARANTOR hereby personally guarantees the prompt payment of rent by LESSEE and
the performance by LESSEE of all terms, conditions, covenants and agreements of
the lease, any amendments thereto and any extensions or assignments thereof, and
the undersigned promises to pay all expenses, including reasonable attorney’s
fees, incurred by LESSOR in enforcing all obligations of LESSEE under the lease
or incurred by LESSOR in enforcing this guaranty. LESSOR’S consent to any
assignments, subleases, amendments and extensions by LESSEE or to any compromise
or release of LESSEE’S liability hereunder, with or without notice to the
undersigned, or LESSOR’S failure to notify the undersigned of any default and/or
reinstatement of the lease by LESSEE, shall not relieve the undersigned from
liability as GUARANTOR. IN WITNESS WHEREOF, the undersigned GUARANTOR has
hereunto set his/her/its hand and common seal, intending to be legally bound
hereby this __9  day of ____April, 2003.

 

/s/ Henrik Stender

 

Address:

222 Partridge Ln

Signature

 

 

 

 

 

 

Concord, MA 01742

 

 

 

 

Print name:

Henrik Stender

 

 

 

 

 

9

--------------------------------------------------------------------------------

 

CUMMINGS PROPERTIES, LLC

 

STANDARD FORM

03030131-AFA-7

RIDER TO LEASE

The following additional provisions are incorporated into and made a part of the
attached lease:

A.CONFLICTS. In the event of any conflict between any provision of this Rider to
Lease and the attached lease, the provisions of this Rider shall govern.

B.SOUTH ESSEX SEWERAGE DISTRICT. With respect to leases at Cummings Center in
Beverly (only), LESSEE shall fully comply with all regulations of the South
Essex Sewerage District (SESD) now or hereafter in effect, including prompt
filing with LESSOR of any documents required by SESD regulations, and LESSEE
agrees to indemnify and hold harmless LESSOR and OWNER from any and all
liability arising out of any noncompliance by LESSEE with such regulations.

C.ACTIVITY AND USE RESTRICTION. With respect to leases at Cummings Center in
Beverly and 10 and 18 Commerce Way in Woburn (only), and except as provided
below, the following activities and uses are expressly prohibited at the
property of which the leased premises are a part: residential uses (except for
facilities for adult congregate care or assisted living, senior housing, nursing
home uses and other adult residential facilities in certain designated areas of
the property); child care, day care, or public or private elementary or
secondary schools; a public park, playground or playing field, or other
activities involving more than casual contact with the ground; cultivation
out-of-doors of fruits and vegetables destined for human consumption; and
fishing or swimming in the ponds and other waterways on or adjacent to the
property. In addition, implementation of a health and safety plan is required
for construction, utilities maintenance and other intrusive activities which are
likely to involve extensive exposure to or contact with subsurface soils at the
property. Notices of Activity and Use Limitation providing further information
have been recorded at the Essex South Registry of Deeds and the Middlesex South
Registry of Deeds, respectively, as well as recorded amendments authorizing both
child care and a public elementary school in specific locations at Cummings
Center.

D.REMEDIES. Notwithstanding Section 20 above, in the event the entire balance of
rent due under this lease becomes due and payable as liquidated damages, said
amount shall be discounted to its net present value as of the date of LESSOR’S
notice of default, using the published prime rate then in effect. Furthermore,
LESSEE’S covenants under this lease shall be independent of LESSOR’S covenants,
and LESSOR’S failure to perform any of its covenants under this lease, including
a covenant constituting a significant inducement to LESSEE to enter into this
lease, shall not excuse the payment of rent or any other charges by LESSEE or
allow LESSEE to terminate this lease.

E.PARKING. LESSEE shall be entitled to use, in common with others, a
proportionate share of the total number of common area parking spaces provided
for the building (based on square footage leased by LESSEE as compared with the
total leasable square footage of the building). The number of spaces used by
LESSEE’S employees, agents and invitees shall not at any time exceed LESSEE’S
proportionate share of the total spaces for the building. For purposes of
determining LESSEE’S compliance with this paragraph at any time, the number of
spaces used by LESSEE shall be presumed to equal the number of persons who are
then present at the leased premises.

 

 

 

AU

 

LESSOR

 

HS

 

LESSEE

 

--------------------------------------------------------------------------------

03030131-AFA-7

RIDER TO LEASE

(Continued)

 

F.RECORDING AND SECURITY. Although LESSOR may choose at any time to record
activities at the building with unmonitored remote television cameras, LESSEE
acknowledges and agrees that, as provided in Section 15 above, LESSOR is not
thereby or in any other way providing any security service for LESSEE or its
employees, agents, invitees, contractors and representatives, and that LESSOR
has made no representations whatsoever, written or oral, concerning the safety
of the leased premises or the presence, effectiveness or operability of any
security devices or security measures, or the safety or security of LESSEE, its
employees, agents, invitees, callers, contractors and representatives, or
LESSEE’S property, against the criminal or wrongful acts of third parties.
Additionally, LESSEE accepts full responsibility for protecting the persons and
property of LESSEE and those of its employees, agents, invitees, callers,
contractors and representatives, and (acknowledging that security devices or
measures may fail or be thwarted by criminals, by other third parties or by
electrical or mechanical malfunction), agrees not to rely on any such devices or
measures, and to protect itself, its property, and its employees, agents,
invitees, callers, contractors and representatives as if such devices or
measures did not exist.

G.ELECTRIC SERVICE. With respect to leases at Cummings Center in Beverly (only),
LESSEE agrees that in the event its average electricity use at the leased
premises is expected to exceed 200 kW of demand per month during the term of
this lease, it will not self-generate or co-generate at the leased premises
during the term of this lease or any extension(s) hereof.

H.* LESSOR, at LESSOR’S cost, shall modify the leased premises according to a
mutually agreed upon plan attached hereto before or about the time LESSEE takes
possession of the leased premises.

I.* Notwithstanding monthly rent as provided in Section 1 above, LESSEE may
deduct $356.50 per month from each monthly rental payment due from April 1, 2003
through March 30, 2004 (only), provided LESSOR receives each such monthly
payment on or before the first day of the month for which that rent is due and
LESSEE is not otherwise in default of the lease or in arrears of any rent or
invoice payments. Time is of the essence.

J.* At any one time during the initial term of this lease, provided LESSEE is
not then in default of this lease or in arrears of any rent or invoice payments,
LESSEE shall have the option to lease larger similar space of approximately
3,000 square feet. LESSEE shall give LESSOR written notice of such requirement
for larger space, and shall then execute LESSOR’S then current standard form
lease or amendment to lease for such larger space in the same or other buildings
of LESSOR at LESSOR’S then current published rates for a term equivalent to the
initial term of this lease within three business days of LESSOR’S written notice
to LESSEE that said larger space will be available. If LESSOR does not offer
such larger similar space within six months after receipt of written notice from
LESSEE, then LESSEE shall have the option within 30 days thereafter to terminate
the unexpired portion of this lease, without penalty, by serving LESSOR with 30
days written notice to that effect. Cancellation of the lease shall be LESSEE’S
exclusive remedy for any failure by LESSOR to offer such larger similar space or
any breach by LESSOR of the provisions of this paragraph. Time is of the
essence.

K.* With reference to Section 25 above, no hazardous materials or hazardous
wastes shall be used, processed, stored, or disposed of in any manner or form
within the leased premises or any extension thereof in violation of any
applicable local, state, or federal law, rule or regulation. LESSEE shall be
solely responsible for and shall indemnify and hold LESSOR harmless from any and
all liability, damage or personal injury associated with any use, processing,
storage, or disposal of such materials.

 

 

AU

 

LESSOR

 

HS

 

LESSEE

 

--------------------------------------------------------------------------------

03030131-AFA-7

RIDER TO LEASE

(Continued)

 

L.LESSEE warrants and represents that it does not intend to use, process, store
or dispose of any hazardous materials, hazardous substances or chemicals at the
leased premises except those described in the attached (“Exhibit A”), and
further that the use, processing, storage or disposal of the chemicals in the
quantities described in Exhibit A shall not create any chemical, biological or
other contamination at the leased premises. LESSEE shall warrant to LESSOR in
writing semiannually on or before each January 1 and July 1 that its procedures
for storage and handling of chemicals have not changed in any way and that the
quantities have not increased. If, however, the quantities of chemicals or the
procedures for storage or handling of chemicals at the leased premises change in
any way from the quantities or procedures set forth in Exhibit A such that
LESSOR shall reasonably determine in good faith, that the risk of contamination
of the leased premises or violation of law by LESSEE has been materially
increased, then the following Paragraphs M and N shall apply.

M.Prior to the termination date of the lease, LESSEE, at LESSEE’S sole expense,
shall engage an independent and certified industrial hygienist (“the CIH”) to
prepare a decontamination work plan for the leased premises in accordance with
all CIH professional standards and all applicable laws to address all conditions
arising out of LESSEE’S tenancy. LESSEE shall submit said plan to LESSOR for
LESSOR’S review and consent. LESSEE shall then complete all measures specified
in said plan, including testing and cleaning of all surfaces, HVAC equipment,
ductwork, and other building components recommended therein. The CIH shall
certify that as of the termination date of the lease, the entire leased premises
and any extension thereof used in any way by LESSEE is free from any harmful
chemical, biological, radioactive or other contamination arising out of LESSEE’S
tenancy, in accordance with all applicable CIH professional standards and all
applicable laws. Said certification shall confirm the clean condition of all
HVAC equipment, ductwork, plumbing fixtures, drains, tanks, mechanical systems,
cabinetry, casework, pH adjustment tanks, acid neutralization equipment, all
other surfaces, and the indoor air quality at the leased premises, and shall
specify that there are no restrictions on future use and occupation by others.
Time is of the essence. (This paragraph will apply in the event the quantities
of chemicals or the procedures for storage or handling of chemicals at the
leased premises change in any way from the quantities or procedures set forth in
Exhibit A such that LESSOR has reasonably determined that the risk of
contamination of the leased premises or violation of law by LESSEE has been
materially increased in accordance with Paragraph L above.)

 

 

AU

 

LESSOR

 

HS

 

LESSEE

 

--------------------------------------------------------------------------------

W04130215-SNH-D

N.LESSEE shall provide LESSOR with a standard performance bond, financial
guaranty bond or letter of credit in an amount not less than $25,000, and in a
form satisfactory to LESSOR’S counsel, to secure LESSEE’S performance of its
obligations under Paragraph M above, within 30 days after LESSOR’S written
notice to LESSEE to that effect. Time is of the essence. (This paragraph will
apply in the event the quantities of chemicals or the procedures for storage or
handling of chemicals at the leased premises change in any way from the
quantities or procedures set forth in Exhibit A such that LESSOR has reasonably
determined that the risk of contamination of the leased premises or violation of
law by LESSEE has been materially increased in accordance with Paragraph L
above.)

O.LESSEE’S maintenance obligations as provided in Section 10 above shall
specifically include, without limitation, semiannual inspections, and repair and
replacement as needed, of all acid neutralization, pH adjustment and other
wastewater treatment tanks and equipment, and drain lines into which said tanks
and equipment discharge; backflow preventers; air filters; and all other exhaust
and intake fan components, including belts. LESSEE shall be responsible for ail
maintenance and repairs of said equipment, both routine and otherwise, including
semiannual (or more frequent if necessary) cleaning and replenishment of
neutralizing materials in pH adjustment tanks. LESSEE acknowledges and agrees
that the plumbing, electrical, heating and cooling systems provided and
maintained by LESSOR are intended and sized only for office use, and any
maintenance or additional equipment necessitated by LESSEE’S use of and
operation at the leased premises shall be at LESSEE’S sole expense. LESSEE
agrees that all wastewater discharged from the leased premises shall be
neutralized to a pH of 7.0±, or, in the case of deionized water, shall be
appropriately diluted or treated, and shall fully comply with all applicable
state and local statutes, codes, regulations and/or ordinances.

P.* LESSEE shall notify LESSOR in writing upon LESSOR’s request and 30 days
prior to the expiration of the lease term of LESSEE’S compliance with its
inspection and maintenance obligations as stated above.

Q.* The preceding two paragraphs regarding LESSEE’s maintenance responsibility
are a key consideration of this lease.

R.LESSEE acknowledges and agrees that certain non-building standard HVAC and
other equipment shall be used to serve the leased premises in common with the
other facilities at 25-K Olympia Avenue. LESSEE shall pay LESSOR a proportionate
share of any fees and charges relating to use of such equipment.

 

LESSOR: CUMMINGS PROPERTIES, LLC

 

LESSEE: ADVANDX, INC.

 

 

 

By:

 

illegible signature

 

By:

/s/ Henrik Stender

 

 

Duly Authorized

 

 

Duly Authorized

 

 

 

 

 

Date:

 

4/9/03

 

Print Name:

 

Henrik Stender

 

 

 

 

 

 

11/2002

 




 

--------------------------------------------------------------------------------

W04130215-SNH-D

CUMMINGS PROPERTIES, LLC
STANDARD FORM

W02100077-SFC-E

AMENDMENT TO LEASE #6

In connection with a lease in effect between the parties at 400 TradeCenter,
Suite 6990, Woburn, Massachusetts, fully executed on April 9, 2003 and currently
terminating on January 30, 2015 and in consideration of the mutual benefits to
be derived herefrom. Cummings Properties, LLC, LESSOR, and AdvanDx, Inc.,
LESSEE, hereby agree to amend said lease, including its terms, conditions,
covenants and obligations (“terms”), as follows:

1.

Effective March 1, 2010, base rent shall be changed to three hundred eighteen
thousand eight hundred twenty five (318,825) dollars per year or $26,568.75 per
month.

2.

Effective March 1, 2010, the base month from which to determine the amount of
each annual increase in the “Cost of Living” shall *be November 2009, which
figure shall be compared with the figure for November 2010, and each November
thereafter to determine the increase (if any) in the base rent to be paid during
the following calendar year. Notwithstanding anything to the contrary in the
lease, the “Cost of Living” increase during each calendar year of the lease term
through January 30, 2015 (only) shall be the percentage increase as determined
in accordance with Sections 1 and 2 hereof and Section 1 of the lease, less one
percent.

*remain

3.

LESSEE acknowledges that, notwithstanding Section 26 of Lease Extension #3
(“LE3”), LESSOR shall apply the $30,300 cash security deposit toward the $30,969
of outstanding charges provided for in Additional Work Authorizations numbered
2, 4, 5, 7 and 8 attached hereto. LESSEE further acknowledges that the remaining
$669 balance of said outstanding charges, together with the $150,000 outstanding
balance of the Non-Standard Charges provided for in Section 10 of LE3
(collectively, the “Amortized Charges”), have been incorporated into the base
rent set forth in Section 1 above.

4.

The parties acknowledge and agree that (a) the Completion Date provided for in
Section 8 of LE3 shall be February 1, 2010, and (b) notwithstanding Section 1 of
LE3, the current lease expiration date is January 30, 2015.

5.

LESSEE acknowledges that LESSOR has remeasured Suite 6990 in accordance with
Section 11 of LE3 and that effective February 1, 2010, (a) the size of Suite
6990 shall be decreased to approximately 12,460 square feet (including 15.6%
common area), and (b) the size of the area attributable to the monthly discount
provided for in Section 25 of LE3 shall be decreased to 1,593 square feet.
Accordingly, monthly rent for the month of February 2010 is changed to
$23,362.50, and said monthly discount shall be changed to $2,987.21 effective
February 1, 2010. All other terms of said Section 25 shall continue to apply.

6.

Pursuant to Section 18 of LE3, effective March 1, 2010, the size of the premises
shall be increased by approximately 310 square feet with the addition of 100
TradeCenter, Suite P-650 (“P-650”). The premises shall thereafter consist of
approximately 12,460 square feet (including 15.6% common area) at Suite 6990 and
approximately 310 square feet (without common area) at Suite P-650.

 

--------------------------------------------------------------------------------

W04130215-SNH-D

7.

* Notwithstanding Sections 3 and 5 of the lease, Suite P-650 shall be used for
inactive storage (only), and accordingly, no heating or air conditioning shall
be provided there. LESSEE agrees to take possession of P-650 in “as is”
condition.

8.

* Notwithstanding base rent as provided in Section 1 above, annual base rent for
the purpose of computing any “Cost of Living” adjustment effective January 1,
2011 through January 30, 2015 (only) shall be $280,350. The amount of any
adjustment shall, however, be added to the annual base rent of $318,825, and
shall otherwise be in accordance with Section 1 of the lease and Sections 1 and
2 above.

9.

Notwithstanding anything to the contrary in the lease, provided LESSEE is not
then in arrears of any rent or invoice payments or otherwise in default of the
lease, LESSEE may, on the first day of any calendar month prior to January 2015,
pre-pay the entire then-outstanding Beginning Balance of the Amortized Charges
(the “Pay-Off Amount”) as set forth in the mutually agreed upon schedule
attached hereto as Exhibit A. On the first day of the applicable calendar month,
LESSEE shall pay (a) the then-current monthly rent due less $3,206.28, and
(b) the Pay-Off Amount by bank check, certified check, cash or wire transfer,
and otherwise in full accordance with Section 1 of the lease. Upon LESSEE’S full
payment of the Pay-Off Amount in accordance with this section, LESSEE’S monthly
rent shall be reduced by $3,206.28 per month effective the first calendar month
following the month in which LESSEE pays the Pay-Off Amount to LESSOR. Time is
of the essence.

This amendment shall not bind any party in any manner whatsoever until it has
been executed by all parties. All other terms of the lease shall continue to
apply, and to the extent any inconsistency exists between this amendment and the
lease, including any prior amendments, the terms herein shall control and
supersede any earlier, provisions. In witness whereof, LESSOR and LESSEE,
intending to be legally bound, have caused this amendment to be executed this
18th day of March, 2010.

 

LESSOR: CUMMINGS PROPERTIES, LLC

 

LESSEE: ADVANDX, INC.

 

 

 

By:

 

illegible signature

 

By:

/s/ Thais T. Johanson

 

 

Duly Authorized

 

 

Duly Authorized

 

 

 

 

 

 

 

 

 

Print Name:

 

Thais T. Johanson

 

 

 

 

 

 

 

 

 

 

 

Title:

 

CEO

 

06/09




 

--------------------------------------------------------------------------------

W04130215-SNH-D

CUMMINGS PROPERTIES, LLC
STANDARD FORM

AMENDMENT TO LEASE # 7

In connection with a lease in effect between the parties at 400 TradeCenter,
Suite 6990 and 100 TradeCenter, Suite P-650, Woburn, Massachusetts (“premises”
or “leased premises”), fully executed on April 9, 2003 and currently terminating
on January 30, 2015, and in consideration of the mutual benefits to be derived
herefrom, Cummings Properties, LLC, LESSOR, and AdvanDx, Inc., LESSEE, hereby
agree to amend said lease, including its terms, conditions, covenants, and
obligations (“terms”), as follows:

1.

LESSEE acknowledges and agrees that LESSEE has not paid to LESSOR any of the
$48,000 security deposit increase provided for in Section 10 of the Consent and
Waiver by and among LESSOR, LESSEE, and Square 1 Bank.  Accordingly, LESSOR is
currently holding a cash security deposit in the amount of $100,000.

2.

Section 24 of Lease Extension #3 and Section 10 of said Consent and Waiver are
hereby deleted and the following shall now apply.  The security deposit is
hereby increased by $24,000 from $100,000 to a new total of $124,000.  LESSEE
shall pay this increase upon LESSEE’S execution of this amendment.

3.

In lieu of the $124,000 cash security deposit provided for in Section 2 above
and in Section 2 of the lease, LESSEE may provide to LESSOR and shall thereafter
maintain throughout the entire lease term an Irrevocable Letter of Credit
negotiable on sight in the amount of $124,000, provided said Letter of Credit is
issued by a commercial bank acceptable to LESSOR; provides for payment to LESSOR
immediately and on sight upon LESSOR’S delivery to the bank of a statement that
the drawing represents amounts due to LESSOR from LESSEE under the lease or is
otherwise permitted under the lease; terminates no earlier than two months after
the termination of the lease; and is otherwise in a form acceptable to counsel
for LESSOR.  In addition, LESSOR shall be entitled to draw on said Letter of
Credit and hold the proceeds as a cash security deposit presentation of a
statement that LESSOR feels insecure about the continues solvency of the issuing
bank.  Either the Letter of Credit or the above-described cash security deposit
increase shall be delivered to LESSOR upon LESSEE’S execution of this
amendment.  If the cash security deposit is fully paid, LESSOR shall then refund
it to LESSEE upon delivery to LESSOR of a Letter of Credit that fully complies
with this section.  LESSEE shall pay LESSOR for all legal and administrative
expenses incurred by LESSOR in connection with this Letter of Credit.

This amendment shall not bind any party in any manner whatsoever until it has
been executed by all parties.  All other terms of the lease shall continue to
apply, and to the extent any inconsistency exists between this amendment and the
lease, including any prior amendments, the terms herein shall control and
supersede any earlier provisions.  In witness whereof, LESSOR and LESSEE,
intending to be legally bound, have caused this amendment to be executed this
_____23______ day of _________May_____, 2013.

 

LESSOR:  CUMMINGS PROPERTIES, LLC

 

LESSEE:  ADVANDX, INC.

 

 

 

By:

 

illegible signature

 

By:

/s/ Tucker P. Kelly

 

 

Duly Authorized

 

 

Duly Authorized

 

 

 

 

 

 

 

 

 

Print Name:

 

Tucker P. Kelly

 

 

 

 

 

 

 

 

 

 

 

Title:

 

CFO

 

04/11

 

 

 

--------------------------------------------------------------------------------

W04130215-SNH-D

CUMMINGS PROPERTIES, LLC

CONSENT AND WAIVER

Cummings Properties, LLC, (“LESSOR”), and AdvanDx, Inc., (“LESSEE”), are parties
to a lease (the “LEASE”) fully executed on April 9, 2003 and currently
terminating on January 30, 2015, for leased premises located at 400 TradeCenter,
Suite 6990 and 100 TradeCenter, Suite P‑650, Woburn Massachusetts (the
“PREMISES”).  Subject to the following provisions, and for valuable
consideration, the receipt of which is hereby acknowledged, LESSOR hereby
consents to the security interest granted to Square 1 Bank (a NC bank), 406
Blackwell Street, Suite 240, Durham, NC 27701, (“LENDER”) in all personal
property of LESSEE pursuant to the terms of that certain separate Loan and
Security Agreement between LESSEE and LENDER dated as of April 24, 2013.

1.

Except as otherwise provided herein, this Consent and Waiver shall not alter or
modify any term, condition, covenant, or obligation (“terms”) of the
lease.  LESSEE shall pay to LESSOR, upon LESSEE’S execution of this Consent and
Waiver, $450 towards LESSOR’S expenses in connection with this Consent and
Waiver, and all reasonable additional costs and expenses incurred by LESSOR in
connection with the negotiation and execution of this Consent and Waiver.

2.

LENDER represents that it has been granted a security interest by LESSEE in and
to all personal property of LESSEE including without limitation LESSEE’S goods,
inventory, furniture and/or equipment (the “COLLATERAL”).  LESSEE similarly
represents that it has granted said security interest to LENDER.

3.

Upon full execution of this Consent and Waiver and full payment of the security
deposit increase set forth in Section 10 below, LESSOR agrees to subordinate its
security interest in the COLLATERAL to LENDER’S security interest in the
COLLATERAL.  LENDER hereby represents that it will not file and it will not
require LESSOR to file any UCC-3 amendment specifically acknowledging the
subordination granted by LESSOR to LENDER pursuant to the terms of this Consent
and Waiver.

4.

LESSOR will use commercially reasonable efforts to give LENDER notice of any
financial default by LESSEE under the lease at least 10 days prior to LESSOR’S
termination of the lease.  LENDER shall not be obligated in any manner to cure
any such default.  LENDER will use commercially reasonable efforts to give
LESSOR written notice if LENDER intends to exercise its rights under this
Consent and Waiver.

5.

[Section intentionally omitted].

6.

LESSOR agrees not to interfere with LENDER’S enforcement of its rights in and to
the COLLATERAL, including the removal of same if LENDER determines it necessary
to do so.  LENDER shall pay LESSOR for any and all physical damage to the
premises in any way caused by LENDER’S actions in this regard.  All leasehold
improvements or alterations, including, but not limited to, those items referred
to in Section 27 of the lease, shall remain a part of the premises and shall not
be removed at any time.

7.

If LENDER exercises its rights under its security interest, LENDER may enter the
PREMISES for a period not to exceed 90 consecutive days, provided LENDER pays to
LESSOR the then-current rental rate for use and occupancy of the premises and
all real estate taxes, utilities, trash, and common area

 

 

ENA

 

LESSOR

 

DK

 

LENDER

 

 

 

LESSEE

 

--------------------------------------------------------------------------------

W04130215-SNH-D

maintenance charges due under the LEASE calculated on a per diem basis based on
a 30-day month from the date on which LENDER takes possession to the date on
which the premises are completely vacated and surrendered to LESSOR in the same
condition as when first used or occupied by LENDER.

8.

LENDER also agrees to indemnify and hold LESSOR harmless from any and all
liability, damages, and claims in any way caused by, occurring during, or
arising out of LENDER’S enforcement of its rights in connection with its
security interest, except for claims directly resulting from LESSOR’S negligence
or willful misconduct.

9.

[Section intentionally omitted].

10.

The security deposit is hereby increased by $48,000 from $100,000 to a new total
of $148,000.  LESSEE shall pay this increase upon LESSEE’S execution of this
Consent and Waiver.

11.

This Consent and Waiver shall inure to the benefit of LESSOR, LESSEE, and
LENDER, respectively, their successors and assigns, and shall be binding upon
LESSOR, LESSEE, and LENDER, respectively, and their successors and assigns.

12.

Except as provided in Section 1 above, if any party has employed an attorney,
accountant, real estate broker, tenant representative, or other third party on
its behalf in connection with this Consent and Waiver and/or any future
extension, renewal, or expansion of the lease, then payment of any and all fees
or commissions shall be the sole responsibility of the party engaging any such
third party.  LESSEE, LENDER, and LESSOR agree that the party who so engages any
such third party shall indemnify the others against any and all claims for any
and all such fees or commissions.

13.

All terms herein that are applicable to matters other than LENDER’S security
interest, right of entry and/or notice shall survive as between LESSOR and
LESSEE after termination of said security interest.

14.

This Consent and Waiver may be executed in one or more counterparts, each of
which shall constitute an original, and when the respective signature pages are
attached together, shall constitute one Instrument.

15.

Notices required by this Consent and Waiver shall be in writing by prepaid
certified or registered mail, return receipt requested, or by recognized
overnight courier service with a receipt therefore, to the following address: if
to LENDER: Square 1 Bank, 406 Blackwell Street, Suite 240, Durham, NC 27701,
Attn: Loan Operations Manager, with a copy to Square 1 Bank, 890 Winter Street,
Suite 110, Waltham, MA 02451, Attn: Phil Gager, and if to LESSOR: Cummings
Properties, LLC, 200 West Cummings Park, Woburn, MA 01801.

 

 

 

ENA

 

LESSOR

 

DK

 

LENDER

 

 

 

LESSEE

 

--------------------------------------------------------------------------------

 

This Consent and Waiver shall not bind any party in any manner whatsoever until
it has been executed by all parties.  To the extent any inconsistency exists
between this Consent and Waiver and the lease, including any prior amendments,
the terms herein shall control and supersede any earlier provisions.  In witness
whereof, LESSOR, LESSEE, and LENDER, intending to be legally bound, have caused
this Consent and Waiver to be executed this ____1st___ day of ________May______,
2013.

 

LESSOR: CUMMINGS PROPERTIES, LLC

 

LESSEE: ADVANDX, INC.

 

 

 

 

By:

 

illegible signature

 

By:

/s/ Tucker P. Kelly

 

Duly Authorized

 

 

Duly Authorized

 

 

 

 

 

 

 

 

Print Name:

 

Tucker P. Kelly

 

 

 

 

 

 

 

 

Title:

CFO

 

 

 

 

 

 

 

 

LENDER:  SQUARE 1 BANK

 

 

 

 

 

 

 

 

By:

/s/ David B. Kho

 

 

 

 

Duly Authorized

 

 

 

 

 

 

 

 

Print Name:

David B. Kho

 

 

 

 

 

 

 

 

Title:

 

AVP

 

 

 

 

--------------------------------------------------------------------------------

 

CUMMINGS PROPERTIES, LLC
STANDARD FORM

W11140715-MAB-B

LEASE EXTENSION #4

In connection with a lease in effect between the parties at 400 TradeCenter.
Suite 6990 and 100 TradeCenter, Suite P-650, Woburn, Massachusetts (“premises”
or “leased premises”), fully executed on April 9, 2003 and currently terminating
on January 30, 2015, and in consideration of the mutual benefits to be derived
herefrom, Cummings Properties, LLC, LESSOR, and AdvanDx. Inc., LESSEE, hereby
agree to amend said lease, including its terms, conditions, covenants, and
obligations (“terms”), as follows:

1.

The lease is hereby extended for an additional term of one year ending at noon
on January 30, 2016.

2.

Effective February 1, 2015, base rent shall be changed to four hundred forty
thousand five hundred sixty five (440,565) dollars per year or $36,713.75 per
month.

3.

Effective February 1, 2015, the base month from which to determine the amount of
each annual increase in the “Cost of Living” shall be November 2014, which
figure shall be compared with the figure for November 2015, and each November
thereafter to determine the increase (if any) in the base rent to be paid during
the following calendar year.

4.

Sections 19, 20, and 21 of Lease Extension #3 are hereby deleted and of no
further force or effect.

5.

In the event that any hazardous material and/or hazardous waste remains in the
premises after the termination of the lease or, if applicable, the date LESSEE
otherwise vacates the premises, including but not limited to relocating to a new
premises pursuant to an amendment to the lease, or in the event that any
manifest(s) need to be prepared for the delivery, transport, removal, and/or
disposal of any hazardous material and/or hazardous waste to or from the
premises (e.g., EPA Form 8700-22) and LESSEE’S authorized representative is
unavailable for any reason, LESSEE hereby authorizes LESSOR to execute any and
all manifests and related documents necessary to properly effectuate such
delivery, transport, removal, and/or disposal on LESSEE’S behalf and at LESSEE’S
sole expense using LESSEE’S Hazardous Waste Generator Identification Number. The
premises shall be deemed occupied by LESSEE in accordance with Sections 22 and
27 of the lease unless and until LESSEE has provided, to LESSOR’S satisfaction
and/or the satisfaction of LESSOR’S CIH, the required CIH certification and all
applicable decommissioning statements, all in accordance with the terms of the
Paragraphs M, O, and P of the Rider to Lease.

6.

Notwithstanding anything to the contrary in the lease, LESSOR agrees to pay a
brokerage commission, currently estimated to be $12,770, on LESSEE’S behalf to
Cushman & Wakefield of Massachusetts, Inc. on account of this extension (only).
LESSEE represents and warrants that this amount is the total commission to be
paid on account of this extension.

7.

Upon full execution of this extension, the $19,658 restoration charge for
non-standard carpet as set forth in that certain January 4, 2010 Additional Work
Authorization shall be satisfied in full and no longer due from LESSEE to
LESSOR.

8.

In the event that, on or before 5:00 PM on January 1, 2016, LESSEE and LESSOR
fully execute a mutually agreed upon lease extension for a minimum of five years
commencing on or before February 1, 2016 and for a minimum of 12,770 square
feet, LESSOR will credit up to $127,700 toward rent under

12

--------------------------------------------------------------------------------

 

the lease extension. This credit shall be applied in equal monthly installments
of up to $2,128.33 towards LESSEE’S then-current monthly rent due from
February 1, 2016 through January 30, 2021 (only), provided LESSEE is not then in
arrears of any rent or invoice payment or otherwise in default of the lease.

This extension shall not bind any party in any manner whatsoever until it has
been executed by all parties. All other terms of the lease shall continue to
apply, and to the extent any inconsistency exists between this extension and the
lease, including any prior amendments, the terms herein shall control and
supersede any earlier provisions. In witness whereof, LESSOR and LESSEE,
intending to be legally bound, have caused this extension to be executed this
_________19th________ day of _________December________________, 2014.

 

LESSOR: CUMMINGS PROPERTIES, LLC

 

LESSEE: ADVANDX, INC.

 

 

 

By:

 

illegible signature

 

By:

/s/ Donald B. Hawthorne

 

 

Duly Authorized

 

 

Duly Authorized

 

 

 

 

 

 

 

 

 

Print Name:

 

Donald B. Hawthorne

 

 

 

 

 

 

 

 

 

 

 

Title:

 

President and CEO

 

04/11




13

--------------------------------------------------------------------------------

 

CUMMINGS PROPERTIES, LLC
STANDARD FORM

W10150579-MAB-B

LEASE EXTENSION # 5

In connection with a lease in effect between Cummings Properties, LLC, LESSOR,
and AdvanDx, Inc., LESSEE, at 400 TradeCenter, Suite 6990 and 100 TradeCenter,
Suite P-650, Woburn, Massachusetts (“premises” or “leased premises”), fully
executed on April 9, 2003 and currently scheduled to terminate on January 30,
2016, and in consideration of the mutual benefits to be derived herefrom, the
parties hereby agree to amend said lease, including its terms, conditions,
covenants, and obligations (“terms”), as follows:

1.

The lease is hereby extended for an additional term of one year and is now
currently scheduled to terminate at noon on January 30, 2017, unless otherwise
terminated or extended as provided in the lease, as amended.

2.

Effective February 1, 2016, base rent shall be changed to five hundred four
thousand four hundred fourteen (504,414) dollars per year or $42,034.50 per
month.

3.

Effective February 1, 2016, the base month from which to determine the amount of
each annual increase in the “Cost of Living” shall be November 2015, which
figure shall be compared with the figure for November 2016, and each November
thereafter to determine the increase (if any) in the base rent to be paid during
the following calendar year.

4.

If the lease terminates pursuant to Section 20 of the lease, LESSEE acknowledges
and agrees that the lease may, at LESSOR’S election, be reinstated by LESSOR
with or without notice to LESSEE, and LESSOR may require one or more conditions
prior to reinstatement.

5.

LESSEE shall deliver to LESSOR a copy of the policy of insurance to be
maintained by LESSEE throughout the term of the lease, together with the
declarations page and all applicable riders and endorsements, showing that such
insurance is in force, and thereafter will deliver, prior to the expiration of
any such policy, notice of renewal of same. In the event any such policy or
coverage changes, a copy of the policy, together with the declarations page and
all applicable riders and endorsements, shall be delivered to LESSOR within 10
days of such change.

6.

Section 8 of Lease Extension #4 is hereby deleted and of no further force or
effect and the following shall now apply. In the event that, on or before 5:00
PM on December 30, 2016, LESSEE and LESSOR fully execute a mutually agreed upon
lease extension further extending the term of the lease for a minimum of five
years commencing on February 1, 2017 and for a minimum of 12,770 square feet,
LESSOR will credit up to $127,700 towards monthly rent due during said extended
term of the lease. This credit shall be applied in equal monthly installments of
up to $2,128.33 towards LESSEE’S then-current monthly rent due from February 1,
2017 through January 30, 2022 (only), provided LESSEE is not then in arrears of
any rent or invoice payment or otherwise in default of the lease.

14

--------------------------------------------------------------------------------

 

This extension shall not bind any party in any manner whatsoever until it has
been executed by all parties. All other terms of the lease shall continue to
apply, and to the extent any inconsistency exists between this extension and the
lease, including any prior amendments and extensions, the terms herein shall
control and supersede any earlier provisions. In witness whereof, LESSOR and
LESSEE, intending to be legally bound, have caused this extension to be executed
this ______24____ day of _December___________, 2015.

 

LESSOR: CUMMINGS PROPERTIES, LLC

 

LESSEE: ADVANDX, INC.

 

 

 

By:

 

illegible signature

 

By:

/s/ Evan Jones

 

 

Duly Authorized

 

 

Duly Authorized

 

 

 

 

 

 

 

 

 

Print Name:

 

Evan Jones

 

 

 

 

 

 

 

 

 

 

 

Title:

 

Chairman and CEO

 

04/15

 




15

--------------------------------------------------------------------------------

 

W08160471-MAB-B

 

CUMMINGS PROPERTIES, LLC
STANDARD FORM

LEASE EXTENSION # 6   

In connection with a lease in effect between Cummings Properties. LLC, LESSOR.
And AdvanDx, Inc. ,LESSEE, at 400 TradeCenter, Suite 6990 and 100 TradeCenter,
Suite P-650,   Woburn  .  Massachusetts (“premises” or “leased premises”), fully
executed on April 9, 2003 and currently scheduled to terminate on January 30,
2017  , and in consideration of the mutual benefits to be derived herefrom, the
parties hereby agree to amend said lease, including its terms, conditions,
covenants, and obligations (“terms”), as follows:

1.

The lease is hereby extended for an additional term of five years and is now
currently scheduled to terminate at noon on January 30, 2022, unless otherwise
terminated or extended as provided in the lease, as amended.

2.

Effective February 1, 2018, base rent shall be changed to four hundred fifty
three thousand three hundred nine (453,309.00) dollars per year or $37,775.75
per month.

3.

Effective February 1, 2017, the base month from which to determine the amount of
each annual increase in the “Cost of Living” shall be November 2016, which
figure shall be compared with the figure for November 2017, and each November
thereafter to determine the increase (if any) in the base rent to be paid during
the following calendar year.

4.

Notwithstanding monthly rent as provided in Sections 2 and 3 above, in
satisfaction of Section 6 of Lease Extension #5.  LESSEE may deduct $2,128.33
per month from each monthly rental payment due from February l, 2017 through
January 30, 2022 (only), provided LESSEE is not then in arrears of any rent or
invoice payment or otherwise in default of the lease.

5.

Notwithstanding anything to the contrary in the lease.  LESSOR agrees to pay a
brokerage commission to EDGE Commercial Real Estate (“EDGE”) on account of this
extension (only) in accordance with a separate agreement between LESSOR and EDGE
(the “Commission”).  LESSEE represents and warrants to LESSOR that (i) the
Commission is the only commission to be paid to EDGE on account of this
extension; and (ii) LESSEE has dealt with no broker, tenant representative, or
third person with respect to this extension except EDGE.

6.

Paragraph M of the Rider to Lease is hereby deleted and of no further force or
effect and the following shall now apply.  On or before the termination of the
lease or, if applicable, the date LESSEE otherwise vacates the premises,
including but not limited to relocating to a new premises pursuant to an
amendment to the lease (in either case, the “Vacate Date”), LESSEE shall, at its
sole expense, have the entire premises, including all extensions thereof (e.g.,
shafts, ducts, etc.) used in any way by LESSEE, cleaned, sanitized, and tested,
and shall provide LESSOR with a written certification from a licensed,
independent, and certified industrial hygienist (“CIH”) stating that as of the
Vacate Date, the entire premises have been cleaned, sanitized, and tested and
are free from all harmful chemical, biological, radioactive, and other
contamination arising out of LESSEE’s tenancy, that there are no restrictions on
future use or occupation by others, including any demolition, modification,
and/or disposal of any materials as non-hazardous waste, and that the indoor air
quality at the premises is satisfactory.  Said cleaning, testing, and
certification shall be completed in accordance with all CIH professional
standards and all applicable laws and shall include, but not be limited to, all
cabinetry, countertops, walls, ceilings, floors, casework, and all other
surfaces, all mechanical and HVAC equipment ductwork, diffusers, return air
grilles, filters, makeup air units, exhaust fans, hoods, plumbing lines and
fixtures, drains,

16

--------------------------------------------------------------------------------

 

septic systems (if any), and all acid neutralization, pH adjustment, and other
wastewater treatment tanks, piping, and equipment.  If LESSEE used, stored,
and/or disposed of any radioactive materials at, in, on, or near the
premises.  LESSEE shall provide LESSOR with a written statement from all
applicable governmental authorities that the premises have been fully
decommissioned in accordance with all applicable laws on or before the Vacate
Date.

7.

The phrase “Paragraphs M, O, and P of the Rider to Lease” in Section 5 of Lease
Extension #4 is hereby deleted and replaced with the phrase “Section 6 of Lease
Extension #6 and Paragraphs O and P of the Rider to Lease.”

 

This extension shall not bind any party in any manner whatsoever until it has
been executed by all parties.  All other terms of the lease shall continue to
apply, and to the extent any inconsistency exists between this extension and the
lease, including any prior amendments and extensions, the terms herein shall
control and supersede any earlier provisions.  In witness whereof, LESSOR and
LESSEE, intending to be legally bound, have caused this extension to be executed
this          14th           day of         October        . 2016.

 

LESSOR:  CUMMINGS PROPERTIES, LLC

 

LESSEE:  ADVANDX, INC.

 

 

 

By:

 

illegible signature

 

By:

/s/ Timothy C. Dec

 

 

Duly authorized

 

 

Duly authorized

 

 

 

 

 

 

 

 

 

Print name:

 

Timothy C. Dec

 

 

 

 

Title:

 

CFO

 

17